Citation Nr: 0427984	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-09 892	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of medial collateral ligament repair of the right 
knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September and December 2002 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  

REMAND

In June 2004, at a hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that his right knee 
was becoming steadily worse to the point where it was 
affecting the way he walked and he described symptoms of 
instability. The veteran indicated that, based on statements 
from his physician, his knee was not going to get any better 
and that he would probably require knee replacement surgery. 

In November 2002, the veteran underwent a VA orthopedic 
examination for compensation purposes.  In light of the above 
testimony, that examination does not contain sufficient 
findings to enable the Board to evaluate the current extent 
of the disability.  Accordingly, under the duty to assist, 
38 C.F.R. § 3.159, further evidentiary development is needed 
and the case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claim he 
should submit information or 
evidence that the right knee 
disability has worsened. 
b.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

c.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment.  The claims 
folder must be made available for review 
by the examiner.  The examiner is asked 
to:  

a.  Describe any right knee 
instability. 

b.  Describe range of motion in 
degrees for both flexion and 
extension of the right knee.   

c.  Comment on the degree of pain or 
functional loss due pain on use or 
due to flare-ups and whether pain or 
functional loss due to pain results 
in additional limitation of flexion 
or extension and, if feasible, to 
describe the additional limitation 
of motion in degrees.  



3.  After the above development, 
adjudicate the claim.  If the benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



